





EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into as of February 1,
2018, by and among Tiptree Operating Company, LLC, a Delaware limited liability
company (the “Employer” or “Operating Company”), and Jonathan Ilany, an
individual (“Executive”).
ARTICLE 1.
RECITALS
WHEREAS, Tiptree Inc. (“Tiptree”) is the managing member of Operating Company;
WHEREAS, the Employer desires to employ Executive under the terms and conditions
specified herein, and Executive is willing to be so employed by the Employer and
provide the services specified herein to the Company.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties hereto agree as follows:
ARTICLE 2.    
DEFINITIONS
2.1    For the purposes of this Executive Employment Agreement, the following
terms have the meanings specified or referred to in this Article 2.
(a)    “Agreement” – this Executive Employment Agreement, including any and all
exhibits and schedules hereto, as may be amended from time to time in accordance
with its terms.
(b)    “Board of Directors” – the Board of Directors of Tiptree.
(c)    “Commencement Date” – January 1, 2018.
(d)    “Company” – Employer and all of its parent, subsidiary, and affiliated
entities, including Tiptree Financial Partners, L.P., Tiptree, Operating Company
and any of their respective affiliates.
(e)    “Competitive Business” – a business of similar size and scope as Tiptree
and its subsidiaries and affiliates that competes in any respect with the
business of Tiptree or any of its subsidiaries or affiliates; provided, that a
business shall be excluded from the definition of Tiptree Competitor if (A) that
such entity has reported book value (or other similar measure) equal to or
exceeding 120% of book value as publicly reported by Tiptree and (B) that such
entity has reported EBITDA (or other similar measure) equal to or exceeding 120%
of Adjusted EBITDA as publicly reported by Tiptree, in each case as most
recently reported prior to the Date of Termination; provided, however, that the
foregoing shall not prohibit Executive from (i) after the Employment Period,
performing services for


 
 
 




--------------------------------------------------------------------------------




an entity that is engaged in a Competitive Business, so long as Executive is not
providing services in a material way for that part of the business that is
engaged in a Competitive Business and that part of the business that constitutes
a Competitive Business does not represent 20% or more of the earnings of such
entity; or (ii) being a passive owner of not more than 2% of the outstanding
stock of any class of a corporation or other business entity which is publicly
traded.
(f)    “Confidential Information” – includes any and all data and information
of, or relating to, the business or affairs of the Company, its affiliates,
and/or the directors, officers, employees, investors, customers, or clients of
all of them, including, without limitation, the following (whether written or
unwritten): trade secrets, inventions, proposals, product development,
marketing, risk management, business and trading strategies, projections,
strategic planning, licensing arrangements, customers, clients, investors,
financial information, information pertaining to the Company’s marketing
techniques, business plans, methods of doing business, operations, customer and
vendor identities and agreements, any and all customer/client lists, prospective
customer/client lists and any other information not generally known among the
public in general and the Company’s competitors in the financial services and
real estate holding company industry; provided, however that Confidential
Information does not include information that was known by Executive prior to
Executive’s anticipated employment with Employer.
(g)    “Employment Period” – the period during which Executive is employed by
Employer and ending on the Date of Termination (as defined in Section 5.1
below).
ARTICLE 3.    
EMPLOYMENT TERMS AND DUTIES
3.1    Employment.
(a)    Employer hereby employs Executive, and Executive hereby accepts
employment by Employer, in the position of Chief Executive Officer of each of
Tiptree, Tiptree Financial Partners, L.P., and Operating Company, upon the terms
and conditions set forth in this Agreement. In addition, Executive may be asked
from time to time to serve as a director or officer of one or more of the
Tiptree’s subsidiaries and affiliates, without further compensation.
(b)    Executive shall report to the Board of Directors.
3.2    Term. Executive's employment hereunder shall commence as of the
Commencement Date. There shall be no definite term of employment. Nothing
specified herein shall be construed to alter the at-will nature of the
employment, and thus, Executive or Employer may terminate Executive’s employment
at any time and for any reason or for no reason, subject to the terms and
conditions set forth in this Agreement. Termination by Employer shall require
the approval of the Board of Directors with Executive abstaining if Executive is
a member of the Board


2



--------------------------------------------------------------------------------




of Directors at such time. Executive shall be entitled to Termination Pay in the
event of certain terminations described in Article 5 hereunder.
3.3    Duties.
(a)    Executive shall perform services in a managerial capacity in a manner
consistent with Executive’s position as Chief Executive Officer, subject to the
general supervision of the Board of Directors.
(b)    Executive shall have the duties and responsibilities consistent with
Executive’s position as a Chief Executive Officer of a public company (provided
that Executive shall not have grounds for Good Reason solely because Tiptree
ceases to be a public company) as may be reasonably assigned or delegated to
Executive by the Board of Directors.
(c)    Executive shall (i) devote substantially all of Executive’s business
time, attention, skill, and energy to the business of the Company and to the
performance of Executive’s duties hereunder; (ii) use Executive’s best efforts,
business judgment, skills and knowledge to promote the success of the Company’s
business; (iii) be employed full-time with Employer exclusively; (iv) cooperate
with the reasonable and lawful directives of the Board of Directors in the
advancement of the best interests of the Company; (v) comply with all Company
policies, practices and procedures and all codes of ethics or business conduct
applicable to Executive’s position(s), including but not limited to Tiptree’s
Code of Business Conduct and Ethics, Code of Ethical Conduct and Securities
Trading Policy (and any similar policy maintained by the Company), each as in
effect from time to time; and (vi) not engage in any other activity that
conflicts with Executive’s duties hereunder.
(d)    Notwithstanding Section 3.3(c) or anything herein to the contrary,
Executive may (i) serve on the boards of directors of non-profit organizations
and, with the prior written approval of the Board of Directors, other for profit
companies; (ii) participate in charitable, civic, educational, professional,
community or industry affairs; and (iii) manage Executive’s personal investments
so long as such activities individually or in the aggregate do not interfere or
conflict with Executive’s duties hereunder or create a potential business or
fiduciary conflict. Without limiting the foregoing, Executive understands and
agrees that at any time during Executive’s employment hereunder, Employer may,
in its reasonable discretion, require that Executive cease engaging in any
activity if Employer deems that Executive’s participation in such activity
interferes in any way with Executive’s ability to perform Executive’s duties for
the Company.
(e)    Executive represents and warrants that the execution and delivery by
Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not: (i) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (ii) conflict with, result in the breach of any provisions of
or the termination of, or constitute a default under, any agreement to which
Executive is a party or by which Executive is or may be bound.


3



--------------------------------------------------------------------------------




ARTICLE 4.    
COMPENSATION
4.1    Basic Compensation. During the Employment Period, Executive shall be
entitled to the following basic compensation (the “Basic Compensation”):
(a)    Salary. Executive shall be paid a minimum annual base salary of Six
Hundred Thousand Dollars ($600,000), less applicable payroll and tax deductions
and subject to adjustment as provided below (the “Base Salary”), which will be
payable in equal periodic installments according to Employer’s customary payroll
practices, but no less frequently than monthly, and shall be prorated for
partial employment during a payroll period. The Base Salary shall be reviewed by
the Board of Directors or the Compensation, Nominating and Governance Committee
of the Board of Directors (the “CNG”) no less frequently than annually, and may
be increased (but not decreased) in the sole discretion of the Board of
Directors or the CNG.
(b)    Benefits. Executive may, during the Employment Period, participate in
such pension, profit sharing, bonus, retirement, incentives, life insurance,
hospitalization, health and welfare, medical, major medical, disability, and
other employee benefit plans, programs, and arrangements maintained by Employer
in which employees of Employer may participate as in effect from time to time,
except to the extent that such plans, programs or arrangements are duplicative
of benefits otherwise provided to Executive under this Agreement (e.g.,
severance pay) and to the extent Executive is eligible under the terms of those
plans and pursuant to such policies as Employer may prescribe from time to time,
and any other restrictions imposed by law (collectively, the “Benefits”).
4.2    Incentive Compensation. Executive shall be entitled to the following
incentive compensation (the “Incentive Compensation”):
(a)    Annual Bonus. Subject to this Section 4.2(a) and Article 5, with respect
to each calendar year during which Executive is employed hereunder, Executive
shall be eligible to receive an annual bonus, paid in cash, equity or
equity-based awards, or a combination thereof at the discretion of the CNG, in
an amount determined by the CNG based on the Company’s achievement of specific
annual corporate performance objectives determined by the CNG (each an “Annual
Bonus”). Subject to the provisions of Article 5 below regarding Termination Pay,
to be eligible to receive the Annual Bonus for any performance period, Executive
must otherwise be actively employed with Employer for the entirety of that
performance period as well as at the time that the bonus is paid. Any portion of
the Annual Bonus that is paid in cash shall be paid within thirty (30) days
following the completion of Tiptree’s accounting for the applicable year, but in
no event later than March 15th immediately following the end of the calendar
year to which the Annual Bonus relates.
(b)    Other Incentives. Executive shall be eligible to participate in any stock
option, restricted stock, equity compensation, or other long-term incentive plan
of the Company pursuant to the terms and conditions of such plan in effect from
time to time (the


4



--------------------------------------------------------------------------------




“Equity”). Executive’s participation in any such plan shall be determined by the
Board of Directors or the CNG in its sole discretion.
4.3    Expense Reimbursement. The Company shall pay or reimburse Executive for
all ordinary and necessary business expenses incurred by Executive in the course
of performing Executive’s duties under this Agreement, consistent with the
Company’s policy for payment and reimbursement of executive employees’ expenses
and according to such Company guidelines as may be adopted from time to time.
Any reimbursements under this Section shall be made as soon as practicable after
Executive’s submission of such expenses, but in no event later than the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred.
ARTICLE 5.    
TERMINATION
5.1    Events of Termination. The Employment Period, the Basic Compensation
under Section 4.1 above, the Incentive Compensation under Section 4.2 above, and
any and all other rights of Executive under this Agreement or otherwise as an
employee of Employer shall terminate (except as otherwise provided in this
Article 5):
(a)    upon the death of Executive;
(b)    upon the Disability of Executive (as defined in Section 5.2) immediately
upon notice from the Employer to Executive;
(c)    upon termination of Executive's employment by Employer for any reason; or
(d)    upon resignation of Executive for any reason.
The date the Employment Period ends under this Agreement in accordance with the
provisions of this Article 5 is hereinafter referred to as the “Date of
Termination.”
5.2    Definition of Disability. For purposes of termination under this Article
5, “Disability” means a physical or mental illness or injury suffered by
Executive, (a) which causes Executive to be unable to, or to have failed to,
perform the material and essential functions and responsibilities of Executive’s
position as set forth in this Agreement for either ninety (90) consecutive days
or one hundred eighty (180) days or more in any period of twelve (12)
consecutive months; or (b) with respect to which a physician selected by
Employer, and reasonably acceptable to Executive or Executive’s representative
or guardian, advises Employer that Executive’s physical or mental condition will
render Executive unable to perform Executive’s services required hereunder for
either ninety (90) consecutive days or one hundred eighty (180) days or more in
any period of twelve (12) consecutive months. Executive agrees that should
Executive be unable to perform, or be deemed unable to perform, the material and
essential functions and responsibilities of Executive’s position as set forth in
this Agreement for more than thirty (30) consecutive days, Employer may
designate another person to act as interim Chief Executive Officer until
Executive is able to return to work, unless Executive meets the definition of
“Disability” as set forth in the first sentence of


5



--------------------------------------------------------------------------------




this Section 5.2, in which case the Employment Period, the Basic Compensation
under Section 4.1, the Incentive Compensation under Section 4.2, and any and all
other rights of Executive under this Agreement or otherwise as an employee of
Employer or as a director on the Board of Directors shall terminate immediately
upon notice from the Employer to Executive. Nothing herein shall be deemed to
waive any legal requirement to reasonably accommodate a disability under
applicable law.
5.3    Definition of for “Cause”. For purposes of this Agreement, the phrase for
“Cause” shall mean only the occurrence of any of the following events or
actions:
(a)    Executive’s indictment for, conviction of, or entrance of a plea of
guilty or nolo contendere to, a felony under federal or state law; or
(b)    Executive’s violation of Employer’s policies and procedures (to the
extent such policies or procedures are not inconsistent with applicable law),
which has a materially adverse effect on the business or reputation of the
Company, which, if curable, is not cured by Executive within thirty (30)
calendar days after written notice to Executive of same; or
(c)    fraudulent conduct by Executive in connection with the business affairs
of the Company which has an adverse effect on the business or reputation of the
Company, which, if curable, is not cured by Executive within ten (10) business
days after written notice to Executive of same; or
(d)    theft, embezzlement, or criminal misappropriation of Company funds by
Executive which has an adverse effect on the business or reputation of the
Company, which, if curable, is not cured by Executive within ten (10) business
days after written notice to Executive of same; or
(e)    Executive’s misconduct, which has, or would have if generally known, a
materially adverse effect on the business or reputation of Employer, which, if
curable, is not cured by Executive within ten (10) business days after written
notice to Executive of same; or
(f)    Executive’s material breach of the performance of Executive’s duties
under Section 3.3 of this Agreement, which, if curable, is not cured by
Executive within thirty (30) calendar days after written notice to Executive of
same.
5.4    Definition of for “Good Reason”. For purposes of this Agreement, the
phrase for “Good Reason” shall mean only, and without Executive’s prior written
consent, the occurrence of any of the following events or actions:
(a)    a material reduction of Executive’s Base Salary or Annual Bonus target;
or
(b)    Executive being required to relocate Executive’s principal business
location to an office that is outside of a 50 mile radius from both Executive’s
then current work location and principal residence; or


6



--------------------------------------------------------------------------------




(c)    the Company’s material breach of this Agreement (including, without
limitation, a material diminution in Executive’s authority, duties or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or a requirement that Executive
report to someone other than the Board of Directors;
provided, however, that Executive has first notified the Board of Directors, in
writing, of the event of Good Reason within sixty (60) days of said occurrence,
and has given the Board of Directors the opportunity to cure (if curable) during
the thirty (30)-day period immediately following written notification from
Executive, and resigns Executive’s employment for Good Reason within ten (10)
days following the last day of the applicable cure period.
5.5    Termination Pay. Effective upon the Date of Termination, Employer will be
obligated to pay or provide Executive (or, in the event of Executive’s death,
Executive’s designated beneficiary as defined below) only such compensation and
benefits as provided for in this Section 5.5, in lieu of all other amounts
otherwise owed to Executive and in settlement and complete release of all claims
Executive may have against Employer and the other parties named in the
Separation Agreement (as defined below), other than with respect to any rights
to be indemnified. For purposes of this Section 5.5, Executive’s designated
beneficiary will be such individual beneficiary or trust as Executive may
designate from time to time by written notice that is provided to Employer prior
to the death of Executive. If Executive fails to give written notice to Employer
of such a beneficiary, the beneficiary shall be Executive’s estate.
Notwithstanding the preceding sentence, Employer shall have no duty, in any
circumstances, to attempt to open an estate on behalf of Executive, to determine
whether any beneficiary designated by Executive is alive or to ascertain the
address of any such beneficiary, to determine the existence of any trust, to
determine whether any person or entity purporting to act as Executive’s personal
representative (or the trustee of a trust established by Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.
(a)    Termination by Employer for Cause or by Executive without Good Reason.
Upon termination of Executive’s employment by Employer for Cause or by Executive
without Good Reason, Employer shall provide Executive the following payments and
benefits: (i) Executive’s earned but unpaid Base Salary up through the Date of
Termination; (ii) any unreimbursed business expenses properly and reasonably
incurred prior to the Date of Termination (so long as the applicable
documentation reflecting such business expenses is submitted by Executive to
Employer within thirty (30) days after the Date of Termination); and (iii) any
rights or benefits to which Executive is entitled under the terms of any
employee benefit plan, program, or arrangement (subject to the terms of such
plans, including the timing of payments or reimbursements provided therein).
Clauses (i) through (iii) of this Section 5.5 are referred to collectively as
the “Accrued Amounts.” The Accrued Amounts (other than the amounts described in
subparagraph (ii) above, which shall be paid in accordance with the terms of
Section 4.3) will be paid to Executive within thirty (30) days following the
Date of Termination or such shorter period as required by law.
(b)    Termination by Employer without Cause or due to the Death or Disability
of Executive or by Executive for Good Reason. If Employer terminates


7



--------------------------------------------------------------------------------




Executive’s employment under this Agreement without Cause or due to Executive’s
Disability or if Executive’s employment terminates due to Executive’s death or
Executive terminates his or her employment under this Agreement for Good Reason,
Executive shall be entitled to receive:
(i)    the Accrued Amounts;
(ii)    as severance pay, a lump sum cash payment on the sixtieth (60th) day
following the Date of Termination in an amount equal to (i) two (2) times the
Base Salary as of the Date of Termination (without regard to any reduction in
Base Salary that gave rise to an event of Good Reason) and (ii) (A) the average
of the Annual Bonuses paid to Executive with respect to the two calendar years
immediately preceding the year in which the Date of Termination occurs
multiplied by (B) one (1) plus a fraction, the numerator of which is the number
of full months of employment Executive completed in the year in which the Date
of Termination occurs and the denominator of which is twelve (12); provided,
however that in the event that Executive’s employment terminates due to
Executive’s death or is terminated by the Company due to Executive’s Disability,
Executive’s severance pay will be reduced by the amount of any life insurance or
disability benefits that Executive or Executive’s estate has received, or as of
the Date of Termination is eligible to receive, from an employer-sponsored plan;
(iii)    Executive’s earned but unpaid Annual Bonus with respect to any
performance period that ends in the calendar year preceding the calendar year in
which the Date of Termination occurs, determined and paid in accordance with
Section 4.2(a) of this Agreement; provided, that any such Annual Bonus will be
paid solely in cash;
(iv)    all of Executive's unvested Equity and (including any restricted stock
units awarded as part of any Annual Bonus), shall become nonforfeitable and
Executive (or in the event of Executive's death, Executive’s designated
beneficiary) shall be fully vested in such Equity as of the Date of Termination;
and
(v)    in the event Executive timely elects to continue Executive’s health
insurance coverage pursuant to COBRA, payment of the monthly cost of Executive’s
(and his or her dependents’) COBRA premiums that are above the active employee
rate for eighteen (18) months or until such earlier date that Executive becomes
eligible for comparable coverage with a subsequent employer, which amounts shall
be paid in arrears on a monthly basis; provided that if Executive becomes
eligible to receive comparable coverage from a subsequent employer the payments
under this subsection (vi) shall immediately stop.
Provided, however, that any payments under Sections 5.5(b) (other than the
Accrued Amounts) shall be made only if Executive, or in the case of Death, the
beneficiary or executor of Executive’s estate, or in the case of Disability
which renders Executive unable to sign Executive’s Power of Attorney, (1) signs,
and does not revoke, if applicable, a confidential separation agreement and


8



--------------------------------------------------------------------------------




release of claims that contains restrictive covenants substantially similar to
those contained in Article 7 hereof (the “Separation Agreement”) in a form
reasonably satisfactory to the Company within sixty (60) days of the Date of
Termination; and (2) complies with the restrictions set forth in Articles 6 and
7 of this Agreement. For avoidance of doubt, if Executive violates any of the
restrictions set forth in Articles 6 and 7 of this Agreement, no additional
severance payments shall be made from and after the point of the breach or
threatened breach. Furthermore, it is expressly understood that any Separation
Agreement signed by Executive shall not release Executive from Executive’s
obligations under Articles 6 and 7 hereunder, which survive termination of this
Agreement.
5.6    Notice and Board Resignations. If Executive terminates his or her
employment hereunder other than for Good Reason, notwithstanding the at-will
nature of Executive’s employment hereunder, Executive shall provide Employer
with thirty (30) days’ written notice of Executive’s intention to terminate his
or her employment with Employer. During any such period of required notice,
Executive will continue to be an employee and will continue to be entitled to
receive Basic Compensation for that period of time that Executive remains
employed by the Company during the notice period. Executive’s fiduciary duties
and other obligations as an employee of Employer will continue, and Executive
will cooperate in the transition of Executive’s responsibilities. Employer
shall, however, have the right, in its sole discretion, to direct that Executive
no longer come in to work or to shorten the notice period. If Employer shortens
the required notice period Executive has provided, Employer reserves the right,
in its sole discretion, to not pay Executive for any remaining period of notice.
Executive’s eligibility to participate in any incentive compensation plan during
any period of notice shall be determined by the terms and conditions set forth
in the applicable plan. If Executive’s employment with Employer is terminated
for any reason (other than due to Executive’s death), Executive agrees to resign
immediately from the boards of directors of any subsidiaries or affiliated
entities of the Company, as applicable, and provide corresponding letters of
resignation.
5.7    Tax Matters.
(a)    For purposes of this Agreement, all references herein to the “IRC” are
references to the Internal Revenue Code of 1986, as amended from time to time.
Reference to a section of the IRC includes all rulings, regulations, notices,
announcements, decisions, orders, and other pronouncements that are issued by
the United States Department of the Treasury, the Internal Revenue Service, or
the precedents of, or applicable to, a court of competent jurisdiction
authorized by this Agreement to determine issues arising under this Agreement
that are lawful and pertinent to the interpretation, application, or
effectiveness of such section.
(b)    Withholding. Employer may withhold from any amounts payable under this
Agreement such federal, state, and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
(c)    Section 409A.
(i)    Full Compliance. It is the intent of the parties that all compensation
and benefits payable or provided to Executive (whether under this Agreement or


9



--------------------------------------------------------------------------------




otherwise) shall fully comply with, or be exempt from, the requirements of IRC
Section 409A, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with the foregoing. Employer and Executive
agree that they shall cooperate in good faith so that Executive does not incur
any tax (including interest and/or penalties) under IRC Section 409A.
(ii)    Separate Payments. Notwithstanding anything contained in this Agreement
to the contrary, each and every payment made under this Agreement shall be
treated as a separate payment and not as a series of payments. Whenever a
payment under this Agreement may be paid within a specified period, the actual
date of payment within the specified period shall be within the sole discretion
of the Company.
(iii)    Specified Employee. Notwithstanding anything contained in this
Agreement to the contrary, if Executive is a “specified employee” (determined in
accordance with IRC Section 409A and Treasury Regulation Section 1.409A-3(i)(2))
as of the Date of Termination, and if any payment, benefit, or entitlement
provided for in this Agreement or otherwise both (A) constitutes a “deferral of
compensation” within the meaning of IRC Section 409A (“Nonqualified Deferred
Compensation”) and (B) cannot be paid or provided in a manner otherwise provided
herein or otherwise without subjecting Executive to additional tax, interest,
and/or penalties under IRC Section 409A, then any such payment, benefit, or
entitlement that is payable during the first six (6) months following the Date
of Termination shall be paid or provided to Executive in a lump sum cash payment
(or, in the case of equity-based awards, in the form of payment specified in the
award agreements evidencing such awards) to be made on the earlier of (1)
Executive’s death or (2) the first business day of the seventh (7th) calendar
month immediately following the month in which the Date of Termination occurs.
(iv)    Expense Reimbursements. Notwithstanding anything contained in this
Agreement to the contrary, (A) the amount of expenses eligible for reimbursement
or the provision of any in-kind benefit (as defined in IRC Section 409A) to
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or provided as in-kind benefits to Executive in any
other calendar year, (B) the reimbursements for expenses for which Executive is
entitled shall be made on or before the last day of the calendar year following
the calendar year in which the applicable expense is incurred, and (C) the right
to payment or reimbursement or in-kind benefits may not be liquidated or
exchanged for any other benefit.
(v)    Reimbursement of Expenses in Connection with a Separation from Service.
Notwithstanding anything contained in this Agreement to the contrary, any
payment or benefit paid or provided under this Agreement or otherwise paid or
provided due to a “separation from service” (as such term is described and used
in IRC Section 409A and the Treasury Regulations promulgated thereunder, after
giving


10



--------------------------------------------------------------------------------




effect to the presumptions contained therein) that is exempt from IRC Section
409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) shall be paid or
provided to Executive only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of the second taxable year of
Executive following the taxable year of Executive in which the separation from
service occurs; provided, however that Employer reimburses such expenses no
later than the last day of the third taxable year following the taxable year of
Executive in which the separation from service occurs.
(vi)    In no event shall the Company have any liability relating to the failure
or alleged failure of any payment or benefit under this Agreement to comply
with, or be exempt from, the requirements of IRC Section 409A.
ARTICLE 6.    
NONDISCLOSURE COVENANT
6.1    Agreements of Executive. In consideration of this Agreement, Executive
covenants as follows:
(a)    Confidentiality.
(i)    During and following the Employment Period, Executive shall hold in
confidence and shall not, directly or indirectly, communicate, divulge, or
disclose to any person (other than in the regular course of the Company’s
business) or use for Executive’s or any other person’s benefit, except with the
specific prior written consent of the Company or except as otherwise expressly
permitted by the terms of this Agreement, Confidential Information of the
Company.
(ii)    Any trade secrets of the Company shall be entitled to all of the
protections and benefits under any applicable law. If any information that the
Company deems to be a trade secret is found by a court or tribunal of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information shall, nevertheless, be considered Confidential Information for
purposes of this Agreement. Executive hereby waives any requirement that the
Company submit proof of the economic value of any trade secret or post a bond or
other security.
(iii)    None of the foregoing obligations and restrictions regarding
Confidential Information applies to the disclosure and/or use of Confidential
Information:
(A)    which may be required or necessary in connection with the good faith
performance of Executive’s work as an employee of Employer;
(B)    subject to Section 6.2, when Executive is required to divulge such
Confidential Information by a court of law, by any governmental agency having
supervisory authority over the business of the Company, or by any


11



--------------------------------------------------------------------------------




administrative or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose, or make accessible such
information;
(C)    when otherwise Confidential Information becomes generally known to the
public or trade without Executive’s violation of this Section 6.1(a);
(D)    when Executive divulges Confidential Information to Executive’s spouse,
attorney, and/or her personal tax and financial advisors as reasonably necessary
or appropriate to advance Executive’s tax planning (each an “Exempt Person”), so
long as each such Exempt Person agrees not to disclose or use any trade secrets
or proprietary or Confidential Information of the Company.
(iv)    Executive recognizes that, as between the Company and Executive, any
document, record, notebook, plan, model, component, device, or computer software
or code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”), whether or not developed by Executive, are the exclusive
property of the Company. Upon termination of Executive’s employment under this
Agreement by either party, or upon the reasonable request of Employer during the
Employment Period, Executive will return to the Company all of the Proprietary
Items in Executive’s possession or subject to Executive’s control, and Executive
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.
(v)    Executive cannot be held criminally or civilly liable under any federal,
provincial or state law (including trade secret laws) for disclosing a trade
secret or confidential information (i) in confidence to a federal, state,
provincial or local government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed under seal in a
lawsuit or other proceeding. Notwithstanding this immunity from liability,
Executive may be held liable if Executive unlawfully accesses trade secrets or
confidential information by unauthorized means. Nothing in this Agreement (i)
limits, restricts or in any other way affects Executive’s communicating with any
governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity or (ii) requires Executive to notify the Employer
about such communication.
6.2    Confidentiality Despite Disputes or Controversies. Executive recognizes
that should a dispute or controversy arising from or relating to this Agreement
be submitted for adjudication to any court, arbitration panel, or other third
party, the preservation of the secrecy of Confidential Information may be
jeopardized. All pleadings, documents, testimony, and records relating to any
such adjudication shall be maintained in secrecy and shall be available for
inspection by the Company, Executive, and their respective attorneys and
experts, who shall agree, in advance


12



--------------------------------------------------------------------------------




and in writing, to receive and maintain all such information in secrecy, except
as may be limited by them in writing.
ARTICLE 7.    
NON-INTERFERENCE
7.1    Acknowledgements by Executive. Executive acknowledges that: (a) the
services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States or elsewhere in the world; and (c) the provisions of this Article
7 are reasonable and necessary to protect the Company’s business.
7.2    Covenants of Executive. In consideration of this Agreement, Executive
covenants that Executive shall not, directly or indirectly, engage in any of the
following activities:
(a)    Non-Competition. During the Employment Period, and for a period of one
(1) year following the termination of Executive’s employment with Employer for
any reason (the “Non-Competition Period”), Executive shall not engage in,
participate in, carry on, own, or manage, directly or indirectly, either for
himself or herself or as a partner, stockholder, officer, director, employee,
agent, independent contractor, representative, co-venturer, or consultant
(whether compensated or not) of/with any person, partnership, corporation, or
other enterprise that is a Competitive Business in any geographic location where
the Company or any of its subsidiaries or affiliates conducts or is actively
planning to conduct business at any time during the Executive’s employment with
the Company or, with respect to the portion of the Non-Competition Period that
follows termination of Executive’s employment with the Company, at that time of
termination.
(b)    Non-Solicitation of Employees. Whether on Executive’s own behalf or on
behalf of any other person or entity, Executive shall not, at any time during
the Employment Period and for a period of one (1) year following the termination
of Executive’s employment with Employer for any reason (the “Non-Solicit
Period”) directly or indirectly solicit, hire, recruit, encourage, induce, or
attempt to induce any employee of the Company to terminate his or her employment
with the Company, or otherwise directly or indirectly employ or engage such
person as an employee, independent contractor, consultant, or otherwise;
provided, however that this prohibition on solicitation shall not restrict
general soliciting activity not specifically targeted at the Company (including
the placement of general advertisements or the engagement of search firms that
are not instructed to target the Company).
(c)    Non-disparagement.
(i)    Subject to Section 6.1(a)(v), Executive agrees that Executive will not,
during the duration of the Term and at any time thereafter, publish or
communicate to any person or entity any Disparaging (as defined below) remarks,
comments or statements concerning any of the Company, its subsidiaries and
affiliates, and their respective present and former members, partners,
directors, officers, shareholders,


13



--------------------------------------------------------------------------------




employees, agents, attorneys, successors and assigns. "Disparaging" remarks,
comments or statements are those that impugn the character, honesty, integrity
or morality or business acumen or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
preclude truthful disclosures in response to lawful process as required by
applicable law, regulation, or order or directive of a court, governmental
agency or regulatory organization.
(ii)    The Company agrees that it shall direct its members, partners, directors
and officers to not, during the duration of the Term and at any time thereafter,
publish or communicate to any person or entity any comments or statements that
impugn the character, honesty, integrity or morality or business acumen or
abilities of Executive. Notwithstanding the foregoing, nothing in this Agreement
shall be construed to preclude truthful disclosures in response to lawful
process as required by applicable law, regulation, or order or directive of a
court, governmental agency or regulatory organization.
(d)    If any covenant in this Section 7.2 is held to be unreasonable or
otherwise unenforceable, that should not affect the remainder of such covenants,
which shall be given full effect. If any of the covenants, or any part thereof,
in this Section 7.2 are held to be unenforceable due to the scope, duration, or
geographic area set forth therein, the parties agree that the court or tribunal
of competent jurisdiction as set forth in Section 8.1 shall determine the scope,
duration and/or geographic area that is reasonable, and such covenant, in that
modified form, shall be effective, binding, and enforceable against Executive.
So that the Company may enjoy the full benefit of the covenants contained in
this Article 7, Executive further agrees that the Non-Competition Period and the
Non-Solicit Period shall be tolled, and shall not run, during the period of any
breach by Executive of any of the covenants contained in this Article 7.
Finally, no claimed breach of this Agreement or other violation of law
attributed to the Company, or change in the nature or scope of Executive’s
employment or other relationship with the Company, shall operate to excuse
Executive from the performance of Executive’s obligations under Articles 6 or 7.


ARTICLE 8.    
GENERAL PROVISIONS
8.1    Injunctive Relief, Jurisdiction, Additional Remedy. Executive
acknowledges that the injury that would be suffered by the Company as a result
of a breach of the provisions of this Agreement (including, but not limited to,
any provision of Articles 6 and 7) could cause irreparable harm to the Company
and that an award of monetary damages to the Company for such a breach could be,
in and of itself, an inadequate remedy. Consequently, Executive agrees that the
Company shall be entitled to, in addition to any other rights it may have, (a)
seek an injunction and/or specific performance, as well as to pursue any other
legal or equitable remedy necessary in order to compel compliance, before a
court or tribunal of competent jurisdiction, as necessary or appropriate, (b)


14



--------------------------------------------------------------------------------




restrain any breach or threatened breach, or (c) otherwise specifically enforce
any provision of this Agreement, and the Company shall not be obligated to post
bond or other security in seeking such relief. Without limiting the Company’s
rights under this Article 8 or any other remedies of the Company, if Executive
breaches any of the provisions of Articles 6 or 7, Employer shall have the right
to both cease making any payments otherwise due to Executive under this
Agreement, and to recoup certain payments and benefits, as may be set forth in
this Agreement.
8.2    Covenants of Articles 6 and 7 Are Essential and Independent Covenants.
(a)    The covenants by Executive in Articles 6 and 7 are essential elements of
this Agreement, and without Executive’s agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed or continued the
employment of Executive. Employer and Executive have independently consulted
their respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by Employer.
(b)    Executive’s covenants in Articles 6 and 7 are independent covenants, and
the existence of any claim by Executive against Employer under this Agreement or
otherwise shall not excuse Executive’s breach of any covenants in Article 6 and
7.
(c)    If Executive’s employment hereunder is terminated, this Agreement shall
continue in full force and effect as is necessary or appropriate to enforce the
obligations of Executive in Articles 6 and 7.
8.3    Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement shall
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege shall preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
8.4    Regulatory Issues. Employer or one or more of its affiliated entities are
or will be registered as an investment adviser with the Securities and Exchange
Commission, as well as a public company registered with the Securities Exchange
Act that files periodic reports pursuant to the Exchange Act. As an employee of
Employer, Executive acknowledges that Executive will be subject to a the
Company’s lawful rules, practices and policies applicable to the Company’s
senior executive employees, including but not limited to Tiptree’s Code of
Business Conduct and Ethics, Code of Ethical Conduct and Securities Trading
Policy, copies of which have been provided to Executive. Executive must execute
acknowledgement of and abide by Tiptree’s Code of Business Conduct and Ethics,
Code of Ethical Conduct and Securities Trading Policy and the restrictions and


15



--------------------------------------------------------------------------------




other information contained therein. Executive acknowledges that Executive is
also required to be familiar with, and abide by, specific policies and
procedures set forth in the Company’s compliance manual(s). A copy of each such
policy and procedure governing Executive’s employment responsibilities in these
areas will be provided to Executive or made available for Executive’s review.
The Company, in its sole discretion, may at any time modify or supplement its
compliance policies and procedures.
8.5    Recoupment. The Executive hereby acknowledges and agrees that the Annual
Bonus under Section 4.2(a) above and all other payments of incentive-based
compensation payable to the Executive by the Company (whether under this
Agreement or otherwise) shall be subject to any applicable clawback or
recoupment policy of the Company, as such policy may be amended and in effect
from time to time, and shall be subject to recoupment as otherwise required by
applicable law or applicable stock exchange listing standards, including,
without limitation, Section 10D of the Securities Exchange Act of 1934, as
amended.
8.6    Binding Effect and Assignment. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors, assigns, heirs, and legal representatives, including any entity with
which Employer may merge or consolidate or to which all or substantially all of
its assets may be transferred, except that in the event of an asset sale or
transfer, in no event would the liability be greater than the amount set forth
in Section 5.5(b) regarding a termination of Executive without Cause or for Good
Reason. The duties and covenants of Executive under this Agreement, being
personal, may not be delegated or assigned by Executive. Employer may assign
this Agreement to any of its affiliates, parents, subsidiaries, or successors.
8.7    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by overnight delivery service, receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):


If to Employer:
Chair of the Compensation, Nominating and Governance Committee of the Board

Tiptree Inc.
780 Third Avenue, 21st Floor
New York, New York 10017


With a copy to:
General Counsel
Tiptree Inc.
780 Third Avenue, 21st Floor
New York, New York 10017





16



--------------------------------------------------------------------------------




If to Executive:
To the address on file with the books
and records of Employer





8.8    Entire Agreement; Amendments. This Agreement (and the documents
referenced herein) and the Indemnification Agreement, dated as of July 1, 2013,
between Tiptree and Executive, contain the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, between the parties hereto with respect to
the subject matter hereof. This Agreement may not be amended orally, but only by
an agreement in writing signed by the parties hereto.
8.9    Governing Law, Jurisdiction, and Mandatory Mediation. This Agreement will
be governed by the laws of the State of New York without regard to conflict of
laws principles, and Executive and Employer consent to personal jurisdiction in
the state and federal courts of the State of New York in any proceeding
concerning this Agreement. In the event that either party files, and is allowed
by the courts to prosecute, a court action against the other, the parties in
such action agree not to request, and hereby waive, any right to a trial by
jury. Notwithstanding the foregoing, Executive and Employer agree that, prior to
submitting a dispute under this Agreement to the courts, the parties shall
submit, for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York City,
New York, Resolution Center (or any successor location), pursuant to the
procedures of JAMS International Mediation Rules conducted in the State of New
York. However, such mediation or obligation to mediate shall not suspend or
otherwise delay any termination or other action of Employer or affect any other
right of Employer, including the right to seek immediate injunctive relief under
Article 8 of this Agreement.
8.10    Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement, or other written document between or relating to Employer
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail.
8.11    Section Headings, Construction. The headings of Articles and Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Article” or “Articles” or to
“Section” or “Sections” refer to the corresponding Article(s) or Section(s) of
this Agreement unless otherwise specified. All words used in this Agreement will
be construed to be of such gender or number as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.
8.12    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.
8.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.


17



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


TIPTREE OPERATING COMPANY, LLC




By:    /s/ Michael Barnes__
Name:    Michael Barnes
Title:    Executive Chairman




EXECUTIVE:




/s/ Jonathan Ilany____
Jonathan Ilany


Acknowledged and Agreed:


TIPTREE INC.




By:    /s/ Michael Barnes____
Name:    Michael Barnes
Title:    Executive Chairman




    










18

